DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show a rotary seal having the details, as set forth in claims that include elements such as a core metal including a core metal cylinder having a cylindrical shape, and a core metal flange extending inward in a radial direction from one end of the core metal cylinder in an axial direction; and a seal member including a base portion joined to the core metal, and a seal lip portion, wherein the seal lip portion includes a side lip protruding in a diameter-increasing manner from the base portion, the side lip has an inner circumferential side surface and an outer circumferential side surface, and shapes of the inner circumferential side surface and the outer circumferential side surface that determine a thickness of the side lip are formed such that the inner circumferential side surface has a side surface shape of a cone, and the outer circumferential side surface includes a first outer circumferential portion having a side surface shape of a cone in which the thickness gradually increases from a small diameter side toward a large diameter side, and a second outer circumferential portion having a side surface shape of a 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight. Specifically Examiner notes that though the prior art disclose vaguely similar ranged for the thickness values and angle, based solely on a measurement of the Figures, as Applicant has specific reasons for the claimed ranges such would not be considered obvious in view of mere design choice.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and disclose other rotary seals with similar designs, although lacking one or more of the claimed limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675